Case 14-60728   Doc 42   Filed 01/21/21 Entered 01/21/21 12:26:54   Desc Main
                           Document     Page 1 of 4
Case 14-60728   Doc 42   Filed 01/21/21 Entered 01/21/21 12:26:54   Desc Main
                           Document     Page 2 of 4
Case 14-60728   Doc 42   Filed 01/21/21 Entered 01/21/21 12:26:54   Desc Main
                           Document     Page 3 of 4
Case 14-60728   Doc 42   Filed 01/21/21 Entered 01/21/21 12:26:54   Desc Main
                           Document     Page 4 of 4
